EXAMINER’S COMMENT
Claim 27 is actually not presented in the claims received 4/28/21 (i.e. the claims go from claim 26 to claim 28 and skip claim 27).  As such, claim 27 is considered cancelled in the “Issue Classification” and “Index of Claims” sheet.  In the previous Notice of Allowance, the Examiner mistakenly indicated claim 27 as allowable.  However, since it is not present, the total number of allowable claims are now ten (10) instead of eleven (11) as previously indicated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/12/21     
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711